DETAILED ACTION
The instant application having Application No. 17/265601 has a total of 18 claims pending in the application.  There are 3 independent claims and 15 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 2/3/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 27 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21, 27 and 33 recite the limitation “the serving cell”.  However, there is no previous recitation of a “serving cell” in claims 21, 27 or 33.  Nor is there any previous recitation of a “serving cell” in any of the respective base claims from which claims 21, 27 and 33 depend.  Thus, there is insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17, 23 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7 and 15 of copending Application No. 17/265975 in view of Miao et al. (US 2019/0268904). 
This is a provisional nonstatutory double patenting rejection.

Present application:

17. A method of performing measurement at a terminal, in a wireless communication system, the method performed by the terminal comprising:



receiving the RSS from the base station; and

performing measurement of Reference Signal Received Power (RSRP) and/or Reference Signal Received Quality (RSRQ) using the RSS based on the configuration information,

wherein the configuration information includes information on one or more narrow bands (NBs) used to transmit the RSS, and wherein three non-overlapping RSSs are located in each of the one or more NBs.


1. A method of performing measurement using a Resynchronization Signal (RSS) in a wireless communication system, the method performed by a terminal comprising:

receiving configuration information related to the RSS from a first base station;


receiving the RSS from the first base station; and

performing Reference Signal Received Power (RSRP) and/or Reference Signal Received Quality (RSRQ) measurement of the RSS based on the configuration information

Claim 1 does not recite that the configuration information includes information on one or more narrow bands (NBs) used to transmit the RSS, and wherein three non-overlapping RSSs are located in each of the one or more NBs.  However, Miao teaches that the configuration information includes information on one or more narrow bands (NBs) used to transmit the RSS (“to improve cell search and system information acquisition performance of machine type communication (MTC) devices, a resynchronization signal (RSS) included in LTE Rel-15/16 may be used. In some embodiments, RSS configuration information may be provided in system information block (SIB) and/or RRC signaling. The frequency location(s) and transmission duration of the RSS can be configured by SIB and/or RRC signaling” – See [0132]; “Currently, the RSS bandwidth is assumed to be 2 PRBs” – See [0133]; The RSS configuration information includes the frequency location of the RSS, wherein the RSS has a bandwidth of 2 PRBs which, being less than 6 PRBs, is a narrowband), and wherein three non-overlapping RSSs are located in each of the one or more NBs (“In FIG. 10, a non-limiting example 1050 of a PRSS base sequence mapping in a PRSS slot is shown. As shown in 1050 in FIG. 10, the PRSS base sequence is repeatedly mapped in first frequency and then time order into each PRSS slot” – See [0142]; See also Fig. 10; The RSS sequence is transmitted three times in the RSS slot in non-overlapping fashion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the configuration information includes information on one or more narrow bands (NBs) used to transmit the RSS, and wherein three non-


Claims 23 and 29 are rejected based on Claims 1, 7 and 15 of copending Application No. 17/265975 in view of Miao based on similar reasoning as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 23, 25, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2019/0268904) in view of “3GPP TSG RAN Meeting #80 RP-181186” (hereinafter, 3GPP).

Regarding Claim 17, Miao teaches a method of performing measurement at a terminal, in a wireless communication system, the method performed by the terminal comprising:
receiving, from a base station, configuration information related to a re-synchronization signal (RSS) (“to improve cell search and system information acquisition performance of machine type communication (MTC) devices, a resynchronization signal (RSS) included in LTE Rel-15/16 may be used. In some embodiments, RSS configuration information may be provided in system information block (SIB) and/or RRC signaling. The frequency location(s) and transmission duration of the RSS can be configured by SIB and/or RRC signaling” – See [0132]; The UE receives RSS configuration information from the base station via SIB and RRC signaling);
receiving the RSS from the base station (“At operation 835, the MTC UE 102 may receive a resynchronization signal (RSS)” – See [0100]; The UE receives the RSS); and
wherein the configuration information includes information on one or more narrow bands (NBs) used to transmit the RSS (“Currently, the RSS bandwidth is assumed to be 2 PRBs” – See [0133]; As shown above, the RSS configuration information includes the frequency location of the RSS, wherein the RSS has a bandwidth of 2 PRBs which, being less than 6 PRBs, is a narrowband), and
wherein three non-overlapping RSSs are located in each of the one or more NBs (“In FIG. 10, a non-limiting example 1050 of a PRSS base sequence mapping in a PRSS slot is shown. As shown in 1050 in FIG. 10, the PRSS base sequence is repeatedly mapped in first frequency and then time order into each PRSS slot” – See [0142]; See also Fig. 10; The RSS sequence is transmitted three times in the RSS slot in non-overlapping fashion).
Miao does not explicitly teach performing measurement of Reference Signal Received Power (RSRP) and/or Reference Signal Received Quality (RSRQ) using the RSS based on the configuration information.
However, 3GPP teaches performing measurement of Reference Signal Received Power (RSRP) and/or Reference Signal Received Quality (RSRQ) using the RSS based on the configuration information (“Improved RRM measurement abilities [RAN1 lead, RAN2, RAN4] – Improved DL RSRP measurement accuracy, e.g. through use of other signals than CRS, e.g. RSS” – See p. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miao to perform measurement of Reference Signal Received Power 

Regarding Claim 19, Miao in view of 3GPP teaches the method of Claim 17.  Miao further teaches that the RSS is mapped to a resource in units of two resource blocks (RB) (“Currently, the RSS bandwidth is assumed to be 2 PRBs” – See [0133]).

Claims 23 and 29 are rejected based on reasoning similar to Claim 17.
Claims 25 and 31 are rejected based on reasoning similar to Claim 19.

Claims 20, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2019/0268904) in view of “3GPP TSG RAN Meeting #80 RP-181186” (hereinafter, 3GPP) and further in view of Astrom et al. (WO 2019/063819 A1).

Regarding Claim 20, Miao in view of 3GPP teaches the method of Claim 17.  Miao and 3GPP do not explicitly teach that an RSS time offset is determined in a unit of one or more radio frames.
However, Astrom teaches that an RSS time offset is determined in a unit of one or more radio frames (“Offset rss can for example be determined from broadcasted RRC configuration, or from a standardized (e.g., predefined) configuration. Since the RSS may extend over several subframes, and possibly several radio frames, the offset can indicate the frame in which the RSS transmission starts or, alternatively, in which it ends. The subframe within which the indicated radio frame the RSS transmission starts or ends can be given by a standardized (e.g., predefined) configuration or another configuration parameter” – See p. 36, lines 15-20; The RSS offset is given based on a unit of radio frame).


Claims 26 and 32 are rejected based on reasoning similar to Claim 20.

Allowable Subject Matter
Claims 18, 21, 22, 24, 27, 28, 30, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478